         Case 1:18-cv-00443-LY Document 161 Filed 08/02/19 Page 1 of 1
                           I                                                  S
                                                                                              F
                          THE UNITED STATES DISTRICT COURT                               2OI9AUG-2 PM   :I3
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

JONATHAN LANGLEY                                      §
                                                                                         WES1.S
     Plaintiff                                        §
                                                      §
V.                                                    §               CASE NO. 1:18-CV-00443-LY
                                                      §
INTERNATIONAL BUSINESS MACHINES                       §
CORPORATION                                           §
     Defendant                                        §

                                            r    ,
                                            LJ   .1   PJ   tip   .




       CAME ON to be considered the Joint Stipulation and Motion for Leave of Plaintiff

Jonathan Langley and Defendant International Business Machines Corporation's (IBM) to

extend the deadline for Plaintiff Langley's Response to Defendant IBM's Motion to Strike

Supplemental Report of Daniel Kuang (Docket No. 140) to Tuesday, August 6, 2019. The Court

grants the requested leave to extend such deadlines as follows.

       It is further, ORDERED, ADJUDGED, AND DECREED that the deadline for Plaintiff

Langley to file a Response Defendant IBM's Motion to Strike Supplemental Report of Daniel

Kuang (Docket No. 140) shall be Tuesday, August 6, 2019.

       SIGNED                    of                       .., 2019.
